Name: Commission Regulation (EC) NoÃ 2018/2005 of 9 December 2005 amending for the 59th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: politics and public safety;  international affairs;  Asia and Oceania;  free movement of capital;  European construction
 Date Published: nan

 10.12.2005 EN Official Journal of the European Union L 324/21 COMMISSION REGULATION (EC) No 2018/2005 of 9 December 2005 amending for the 59th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 6 December 2005, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 December 2005. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 1956/2005 (OJ L 314, 30.11.2005, p. 14). ANNEX The following entries shall be added to Annex I to Regulation (EC) No 881/2002 under the heading Natural persons: 1. Ata Abdoulaziz Rashid (alias (a) Ata Abdoul Aziz Barzingy, (b) Abdoulaziz Ata Rashid). Date of birth: 1.12.1973. Place of birth: Sulaimaniya, Iraq. Nationality: Iraqi. Passport No: German travel document (Reiseausweis) A 0020375. Other information: in custody in Stuttgart, Germany. 2. Dieman Abdulkadir Izzat (alias Deiman Alhasenben Ali Aljabbari). Date of birth: 4.7.1965. Place of birth: Kirkuk, Iraq. Nationality: Iraqi. Passport No: German travel document (Reiseausweis) A 0141062. Other information: in custody in Nuremberg, Germany. 3. Yasser Mohamed Ismail Abu Shaweesh (alias Yasser Mohamed Abou Shaweesh). Date of birth: 20.11.1973. Place of birth: Benghazi, Libya. Passport No: (a) Egyptian travel document 939254 (b) Egyptian passport 0003213 (c) Egyptian passport 981358 (d) Passport substitute C00071659 issued by the Federal Republic of Germany. Other information: in custody in Wuppertal, Germany. 4. Mazen Ali Hussein (alias Issa Salah Muhamad). Date of birth: (a) 1.1.1982 (Mazen Ali Hussein), (b) 1.1.1980 (Issa Salah Muhamad). Place of birth: Baghdad, Iraq. Nationality: Iraqi. Passport No: German travel document (Reiseausweis) A 0144378. Address: SchwÃ ¤bisch Hall prison, Germany. 5. Kawa Hamawandi (alias Kaua Omar Achmed). Date of birth: 1.7.1971. Place of birth: Arbil, Iraq. Nationality: Iraqi. Passport No: German travel document (Reiseausweis) A 0139243. Other information: in custody in Kempten, Germany. 6. Isnilon Totoni Hapilon (alias (a) Isnilon Hapilun, (b) Isnilun Hapilun, (c) Abu Musab, (d) Salahudin, (e) Tuan Isnilon). Date of birth: (a) 18.3.1966, (b) 10.3.1967. Place of birth: Bulanza, Lantawan, Basilan, the Philippines. Nationality: Filipino. 7. Rafik Mohamad Yousef (alias Mohamad Raific Kairadin). Date of birth: 27.8.1974. Place of birth: Baghdad, Iraq. Nationality: Iraqi. Passport No: German travel document (Reiseausweis) A 0092301. Other information: in custody in Mannheim, Germany. 8. Ibrahim Mohamed Khalil (alias (a) Khalil Ibrahim Jassem, (b) Khalil Ibrahim Mohammad, (c) Khalil Ibrahim Al Zafiri, (d) Khalil). Date of birth: (a) 2.7.1975 (Ibrahim Mohamed Khalil), (b) 2.5.1972 (Khalil Ibrahim Jassem), (c) 3.7.1975 (Khalil Ibrahim Mohammad), (d) 1972 (Khalil Ibrahim Al Zafiri), (e) 2.5.1975 (Khalil). Place of birth: (a) Mosul, Iraq (Ibrahim Mohamed Khalil, Khalil Ibrahim Mohammad) (b) Baghdad, Iraq (Khalil Ibrahim Jassem). Nationality: Iraqi. Passport No: German travel document (Reiseausweis) A 0003900. Other information: in custody in Frankenthal, Germany. 9. Lokman Amin Mohammed (alias (a) Lokman Ami Mohamad, (b) Lukman Ami Mohammed). Date of birth: 1.2.1974. Place of birth: Kirkuk, Iraq. Nationality: Iraqi. Passport No: German travel document (Reiseausweis) A 006991. Other information: in custody in Stadelheim, Munich, Germany. 10. Radulan Sahiron (alias (a) Radullan Sahiron, (b) Radulan Sahirun, (c) Radulan Sajirun, (d) Commander Putol). Date of birth: (a) 1955, (b) circa 1952. Place of birth: Kaunayan, Patikul, Jolo Island, the Philippines. Nationality: Filipino. 11. Jainal Antel Sali (jr.) (alias (a) Abu Solaiman, (b) Abu Solayman, (c) Apong Solaiman, (d) Apung). Date of birth: 1.6.1965. Place of birth: Barangay Lanote, Bliss, Isabela, Basilan, the Philippines. Nationality: Filipino.